DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings filed on 04/08/2022 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urging member” in claims 1, 5, 12, and 14, and “transmission mechanism” in claims 8, and 15-22. The limitation “urging member” as found in claims 4 and 10 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although the claim limitation(s) uses a generic placeholder, it is coupled with functional language that recites sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarosinski (US 20080053626).
Regarding claim 1, Jarosinski teaches (figs. 1-3D) a shading device (30) comprising a first driving shaft (48A) that is rotatably supported within a headbox (32) and configured to drive a first moving member (36) and a second driving shaft (48B) that is rotatably supported within the headbox (32) and configured to drive a second moving member (34), the first moving member (36) and the second moving member (34) configured to move relative to the headbox (movement shown in fig. 1A), the shading device comprising (30): a first pulley (158 in fig. 3C) that drives the first driving shaft (48A is attached to 180 as shown in fig. 3A); and a second pulley (158 in fig. 3D) that is disposed at a position different from the first pulley in a longitudinal direction (from right to left in fig. 3A) of the headbox and drives the second driving shaft (48B); and an urging member (164) that is disposed between the first pulley (158 in fig. 3C on the left) and the second pulley (158 in fig. 3D on the right) in the longitudinal direction and configured to apply a rotational force to the first pulley (intended use language).
	Regarding claim 5, Jarosinski teaches (figs. 1-3D) that the urging member (164) is a spiral-wound spring (fig. 3C) and disposed between the first pulley and the second pulley (the spring is located between the two) so as to be wound around a support shaft (224, paragraph 77 lines 9-13) formed in the first pulley (158 in fig. 3C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takaaki (JP5107869), hereafter known as Takaaki ‘869, in view of Defenbaugh (US 9988837).
Regarding claim 1, Takaaki ‘869 teaches (figs. 1-4) a shading device comprising a first driving shaft (26) that is rotatably supported within a headbox (10) and configured to drive a first moving member (16) and a second driving shaft (36) that is rotatably supported within the headbox (10) and configured to drive a second moving member (14), the first moving member and the second moving member configured to move relative to the headbox (intended use), the shading device comprising: a first pulley (28) that drives the first driving shaft (26); and a second pulley (38) that is disposed at a position different from the first pulley (28) in a longitudinal direction (width direction as shown in fig. 1) of the headbox and drives the second driving shaft (36). Takaaki ‘869 does not teach an urging member that is disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley.
Defenbaugh teaches (figs. 5 and 6) an urging member (64) that is connected to a first rotating part (70, column 8 lines 34-57) at one end and a second rotating part (88, column 8 line 58- column 9 line 6) at the other end, and it disposed between c and configured to apply a rotational force to at least one of the rotating parts (column 8 lines 34-57). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Takaaki ‘869 with the teachings of Defenbaugh by adding an urging member that is connected to the first pulley at one end and the second pulley at the other end and disposed between the first pulley and the second pulley in the longitudinal direction and configured to apply a rotational force to at least one of the first pulley or the second pulley, and as modified the urging member will be located between the first and second pulleys in the longitudinal direction. This alteration provides the predictable and expected result of the spring motor keeping a user from over rotating the pulleys and shafts. 
Regarding claim 4, modified Takaaki ‘869 includes Defenbaugh that teaches (figs. 5-6) that the urging member (64) is a spring (fig. 6), a first locking portion (the connection between the first pulley and spring after the modification) for locking one end of the spring is disposed on the first pulley, and a second locking portion (the connection between the second pulley and spring) for locking a second end of the spring is disposed on the second pulley.
Regarding claim 5, modified Takaaki ‘869 includes Defenbaugh that teaches (figs. 5-6) that the urging member (64) is a spiral-wound spring (the spring winds in a spiral) and disposed between the first pulley and the second pulley (see claim 3 rejection above) so as to be wound around a support shaft (the portion of the shaft that the spring is wound around) formed in either the first pulley or the second pulley as a central axis.
Regarding claim 10, modified Takaaki ‘869 includes Defenbaugh that teaches (figs. 5-6) that the urging member (64) is a spiral-wound spring (the spring winds in a spiral) and disposed between the first pulley and the second pulley (see claim 3 rejection above) so as to be wound around a support shaft (the portion of the shaft that the spring is wound around) formed in either the first pulley or the second pulley as a central axis.
Claims 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takaaki ‘869 (JP5107869) in view of Defenbaugh (US 9988837) as applied above, and further in view of Morris (US 20160222725).
Regarding claim 6, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) the second pulley (38), the first pulley (28) is restricted from winding more than a predetermined amount of the first operation cord (this is because of the urging member limits rotation from the combination above), and the second pulley (38) is restricted from winding more than a predetermined amount of the second operation cord (this is because of the urging member limits rotation from the combination above). Modified Takaaki ‘869 does not teach a winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other.
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 7, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Regarding claim 11, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) the second pulley (38), the first pulley (28) is restricted from winding more than a predetermined amount of the first operation cord (this is because of the urging member limits rotation from the combination above), and the second pulley (38) is restricted from winding more than a predetermined amount of the second operation cord (this is because of the urging member limits rotation from the combination above). Modified Takaaki ‘869 does not teach a winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other.
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 12, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Regarding claim 13, modified Takaaki ‘869 teaches a first operation cord (30) to be wound around (when a specific segment is contacting the pulley) the first pulley (28), and a second operation cord (the left cord in figure 1 of Takaaki ‘869) to be wound around (when a specific segment is contacting the pulley) the second pulley (38), the first pulley (28) is restricted from winding more than a predetermined amount of the first operation cord (this is because of the urging member limits rotation from the combination above), and the second pulley (38) is restricted from winding more than a predetermined amount of the second operation cord (this is because of the urging member limits rotation from the combination above). Modified Takaaki ‘869 does not teach a winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other.
Morris teaches (fig. 4) a shading device with a first operating cord (94a) and a second operating cord (94b), a winding direction of the first operating cord and a winding direction of the second operation cord being opposite to each other (shown in fig. 4). It would have been obvious to one of ordinary skill in the art to further modify Takaaki ‘869 with the teachings of Morris by having the winding direction of the first operating cord by the first pulley and a winding direction of the second operation cord by the second pulley being opposite to each other. This alteration provides the predicable and expected result of the opposite directions of rotation increasing the functionality of the urging member.
Regarding claim 14, modified Takaaki ‘869 teaches that the urging member (64) applies a rotating force (applies rotating force to both when either shaft is rotated via either cord) in the winding direction of the first operation cord (30) to the first pulley (28) and applies a rotating force in the winding direction of the second operation cord (the left cord in fig. 1) to the second pulley (38).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takaaki ‘869 in view of Hiroyuki (JP2010112048).
Regarding claim 21, Takaaki ‘869 teaches (figs. 1-4) a shading device comprising a first driving shaft (26) that is rotatably supported within a headbox (10) and configured to drive a first moving member (16) and a second driving shaft (36) that is rotatably supported within the headbox (10) and configured to drive a second moving member (14), the first moving member and the second moving member configured to move relative to the headbox (intended use), the shading device comprising: a first pulley (28) that drives the first driving shaft (26); and a second pulley (38) that is disposed at a position different from the first pulley (28) in a longitudinal direction (width direction as shown in fig. 1) of the headbox and drives the second driving shaft (36), a transmission mechanism (connection between the second pulley and the second driving shaft) that transmits a rotational force of the second pulley to the second driving shaft, wherein:
the first driving shaft (26) and the second driving shaft (36) are disposed in parallel (fig. 2) so that a position of an axial center of the first driving shaft is different from a position of an axial center of the second driving shaft in an orthogonal direction perpendicular to the longitudinal direction (as shown from above in fig. 2), and the transmission mechanism (connection between the second pulley and the second driving shaft) converts a rotation around the axial center of the second pulley to a rotation around the axial center of the second driving shaft and transmits the converted rotation to the second driving shaft (as the second pulley is rotated, the second shaft is also rotated). Takaaki ‘869 does not teach that a position of an axial center of the second pulley is different from the position of the axial center of the second driving shaft in the orthogonal direction.
Hiroyuki teaches (fig. 3(d)) a pulley (52) with an axial center different from the position of an axial center of a driving shaft (44) in the orthogonal direction (as shown in fig. 3(d), in the fig. there is clearly gearing involved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takaaki ‘869 with the teachings of Hiroyuki by adding a gear so that a position of an axial center of the second pulley is different from the position of the axial center of the second driving shaft in the orthogonal direction. This alteration provides the predictable and expected result of the gearing optimizing the rotation of the shaft based on the rotation of the pulley.
Allowable Subject Matter
Claims 2, 8, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 is allowed. The following is an examiner’s statement for reasons for allowance:
Although many of the claimed elements are known in the prior art, the examiner finds that the combination of positively required structure in claim 22 would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject these claims.
The examiner has found that the closest prior art of record fails to teach “a rotational axis of the first pulley and a rotational axis of the second pulley are substantially coaxial, the first pulley and the second pulley are disposed in parallel along the longitudinal direction” in combination with the limitation “the first driving shaft and the second driving shaft are disposed in parallel so that a position of an axial center of the first driving shaft is different from a position of an axial center of the second driving shaft in an orthogonal direction perpendicular to the longitudinal direction, a position of an axial center of the second pulley is different from the position of the axial center of the second driving shaft in the orthogonal direction”.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Claim 1 is amended herein to comprise the subject matter of claim 3. The Office does not reject claim 3 in view of Colson, and therefore the Office appears to implicitly concede that Colson does not teach or suggest the features of amended claim 1.”
The examiner notes that Colson fails to teach amended claim 1, but that claim 1 can be rejected using Jarosinski, and also Takaaki ‘869 in view of Defenbaugh, and directs attention to the rejections above.
The applicant argues that “the Office specifically alleges that the axle 70 corresponds to a first rotating part, the post 88 corresponds to a second rotating part, and the spring 64 corresponds to the urging member. Assuming arguendo that the axle 70 corresponds to the first pulley, the post 88 corresponds to the second pulley, and the spring 64 corresponds to the urging member as the Office seems to be suggesting, it is respectfully submitted that the axle 70 and the post 88 are not disposed at different positions in a longitudinal direction (i.e., vertical direction in Figs. 5 and 6 of Defenbaugh) when the spring motor 40 is assembled (as shown in Fig. 5). Therefore, the spring 64 is not disposed between the axle 70 and the post 88 in the longitudinal direction as provided for by amended claim 1.”
The examiner notes that the longitudinal direction is from the top of figure 6 to the bottom of figure 6, and that this is consistent with the longitudinal direction from Takaaki ‘869. The examiner notes that both 70 and 80 extend from one side of the spring to the other side, as shown in fig. 6. This limitation is taught as the spring is found to be disposed between the top part of 70 and the bottom part of 88 in the longitudinal direction when assembled.
The applicant argues that “Claims 6, 7, and 11-14 depend from independent claim 1, which is believed to be allowable over Takaaki and Defenbaugh for at least the foregoing reasons. The Office fails to demonstrate that Morris makes up for at least the aforementioned deficiencies of Takaaki and Defenbaugh with respect to claim 1. Independent claim 1 is therefore believed to be allowable over the art cited. Claims 6, 7, and 11-14 are believed to be allowable as well at least because of their dependencies from independent claim 1.”
The examiner notes that the above rejections teach all the limitations as claimed, and that Morris is not needed to cure what the applicant deems as deficiencies. 
The applicant writes that “Claim 8 is rewritten in independent claim form as new claim 21, and claim 15 is rewritten in independent claim form as new claim 22. The rejection under 35 U.S.C. § 112(b) is believed to be moot for at least the foregoing reasons.”
The examiner notes that claim 8 was found to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. As limitations from independent claim 1 are not found in claim 21, it is able to be rejected using prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634